Citation Nr: 1423930	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the termination of a separate evaluation for arthritis of the right shoulder, effective May 31, 2009, was proper.

2.  Whether the termination of a separate evaluation for torn right rotator cuff, effective May 31, 2009, was proper.

3.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, claimed as nervous condition and depression, including as secondary to service-connected right shoulder disability, and if so, whether service connection may be granted.

4.  Whether new and material evidence has been presented to reopen a service connection claim for a low back condition, and if so, whether service connection may be granted.

5.  Whether new and material evidence has been presented to reopen a service connection claim for hernias, including as secondary to service-connected right shoulder disability, and if so, whether service connection may be granted.

6.  Whether new and material evidence has been presented to reopen a service connection claim for headaches (also claimed as dizziness, vertigo, and labyrinthitis) and if so, whether service connection may be granted.

7.  Entitlement to total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The February 2009 decision declined to reopen claims of entitlement to service connection for hernias, headaches, and low back condition, and denied claims of entitlement to service connection for depression and anxiety, dizziness and vertigo, and a TDIU.  The May 2009 decision terminated separate evaluations for arthritis and torn rotator cuff of the right shoulder.

In his June 2011 substantive appeal, the appellant requested a hearing before a Veterans Law Judge in Washington, D.C.  Such a hearing was scheduled for July 2012; however in May 2012, he notified the Board that he was unable to attend the hearing and requested that the appeals process continue without a hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

As discussed in further detail below, the Board is reopening the claims of entitlement to service connection for an acquired psychiatric disorder, low back condition, and headaches (also claimed as dizziness, vertigo, and labyrinthitis), because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of these issues, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In its May 2009 rating decision terminating a separate evaluation for arthritis of the right shoulder, effective May 31, 2009, the RO failed to comply with the due process requirements in implementing a reduction.

2.  In its May 2009 rating decision terminating a separate evaluation for torn right rotator cuff, effective May 31, 2009, the RO failed to comply with the due process requirements in implementing a reduction.

3.  The May 2009 termination of separate evaluations for arthritis of the right shoulder and torn right rotator cuff resulted in a decrease in compensation for the right shoulder from 50 percent to 40 percent, and a reduction of the Veteran's combined disability rating from 60 percent to 50 percent.  

4.  A rating decision issued in October 2002 denied service connection for nervous condition.  Though the Veteran timely appealed the denial, he withdrew the appeal in July 2003 and the decision became final.


5.  The evidence received since the October 2002 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

6.  A Board decision issued in April 2005 denied service connection for a low back condition.

7.  The evidence received since the April 2005 Board decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of service connection for a low back condition.

8.  A rating decision issued in February 1999 denied service connection for hernias.  Though the Veteran timely appealed the denial, he withdrew the appeal in July 2003 and the decision became final.

9.  The evidence received since the February 1999 rating decision is cumulative and redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claim.

10  A Board decision issued in April 2005 denied service connection for labyrinthitis, to include dizziness and headaches.

11.  The evidence received since the April 2005 Board decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of service connection for headaches (also claimed as dizziness, vertigo, and labyrinthitis).


CONCLUSIONS OF LAW

1.  The May 2009 rating decision terminating the Veteran's separate evaluation for arthritis of the right shoulder without compliance with the regulatory requirements renders the reduction void ab initio.  38 U.S.C.A. §§ 1155, 5112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5010 (2013).

2.  The May 2009 rating decision terminating the Veteran's separate evaluation for torn right rotator cuff without compliance with the regulatory requirements renders the reduction void ab initio.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5201 (2013).

3.  The October 2002 rating decision that denied service connection for nervous condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The April 2005 Board decision that denied service connection for a low back condition is final.  38 U.S.C.A. §§ 7103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

6.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The February 1999 rating decision that denied service connection for hernias is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

8.  New and material evidence has not been submitted as to the Veteran's claim of entitlement to service connection for hernias, including as secondary to service-connected right shoulder disability, and the claim is not reopened.  38 U.S.C.A. §§ 5107(b), 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

9.  The April 2005 Board decision that denied service connection for labyrinthitis, to include dizziness and headaches, is final.  38 U.S.C.A. §§ 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

10.  New and material evidence has been received to reopen a claim of entitlement to service connection for headaches (also claimed as dizziness, vertigo, and labyrinthitis).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board herein reopens the claims of entitlement to service connection for an acquired psychiatric disorder, low back condition, and headaches (also claimed as dizziness, vertigo, and labyrinthitis).  In light of these fully favorable determinations, no discussion of compliance with VA's duty to notify and assist is necessary with respect to these issues.

With respect to the request to reopen the claim of entitlement to service connection for hernias, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2009 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The same letter also met the Kent requirements, stating that the claim of entitlement to service connection for hernias was previously denied "because service medical records showed no complaints of, treatment for, or diagnos[is] of hernia during military service" and that evidence relating to this fact would be necessary to be considered material.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, lay statements, and identified VA and private treatment records relevant to hernias have been obtained.  The appellant has not identified any additional outstanding records relevant to hernias that have not been requested or obtained.

The Board notes that the Veteran has not been afforded a VA examination in response to his request to reopen the claim of entitlement to service connection for hernias; however, the Board finds that no such examination is required in this case.  For new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2013).  As the Board concludes below, no new and material evidence has been presented with respect to this claim.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to his claim.

I.  Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In February 26, 2009, the RO issued a decision proposing the termination of separate evaluations for arthritis of the right shoulder and torn right rotator cuff.  However, the notice of the proposed reduction, dated March 18, 2009, did not include notice of the provision of 60 days to submit additional evidence.  On May 20, 2009, the RO issued the decision terminating the separate evaluations for separate evaluations for arthritis of the right shoulder and torn right rotator cuff, effective May 31, 2009.  These terminations resulted in a decrease in compensation for the right shoulder from 50 percent to 40 percent, and a reduction of the Veteran's combined disability rating from 60 percent to 50 percent.  As the March 18, 2009, notice failed to inform the Veteran that he had 60 days to submit additional evidence, the Board finds that the RO failed to meet the procedural requirements under 38 C.F.R. § 3.105(e) for termination of the separate evaluations for arthritis of the right shoulder and torn right rotator cuff.  Therefore, the reduction was improper and is void ab initio.  

II.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

A.  An acquired psychiatric disorder

An October 2002 rating action denied service connection for nervous condition due to service-connected tinnitus.  The Veteran timely appealed this denial, submitting an NOD in December 2002.  A statement of the case was subsequently issued.  The Veteran did not file a substantive appeal and in July 2003, the Veteran explicitly withdrew the appeal.  As such, the October 2002 rating action became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

Evidence submitted since the final decision includes VA treatment records showing continued treatment of depression, and lay statements by the Veteran that his depression and anxiety are due to his back and right shoulder pain.  At the time of the October 2002 denial, the right shoulder disability was not service-connected.  This treatment record and argument were not previously submitted to agency decisionmakers and raise a reasonable possibility of substantiating the claim and are therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for a low back condition for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Low back condition

The April 2005 Board decision that reopened and denied service connection for a low back condition is final.  38 U.S.C.A. §§ 7103(a); 38 C.F.R. § 20.1100.  

Evidence submitted since the final decision includes relevant private and VA treatment records.  Private treatment records from the Neurosurgery Clinic at the Regional Medical Center at Memphis dated in May 2005 and July 2005 include a letter from private neurosurgeon Dr. T that states, "He originally injured his back in 1968 when he was a passenger in a Jeep that was involved in a motor vehicle accident (MVA) while on active duty."  The Veteran reported 37 years of back pain and he was diagnosed by an MRI with multilevel degenerative disc disease (DDD) of the lumbar spine, rheumatoid arthritis, and osteoarthritis.  A March 2006 VA treatment record also states that the Veteran has degenerative joint disease (DJD) of the spine secondary to an MVA in service.  

These treatment records were not previously submitted to agency decisionmakers and raise a reasonable possibility of substantiating the claim and are therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for a low back condition for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


C.  Hernias

A February 1999 rating action denied service connection for hernias.  The Veteran timely appealed this denial, submitting an NOD in August 1999.  A statement of the case was subsequently issued and the Veteran timely filed a substantive appeal in December 1999.  However, in July 2003, the Veteran explicitly withdrew the appeal.  The appeal had not yet been transferred to the Board; as such, the February 1999 rating action became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

The evidence considered in the final February 1999 denial consisted of the STRs; service personnel records; a November 1998 VA examination report diagnosing a history of hiatal hernias requiring six surgeries; VA treatment records showing diagnoses of hernias in April 1983, August 1984, and June 1998; and a January 1999 lay statement noting a history of 6 hernias and contending that they were secondary to his right shoulder because he had to strain to compensate for his shoulder and back pain.  

The only evidence relevant to hernias submitted since the final decision in February 1999 consists of the following: 1) lay submissions from the Veteran asserting that his hernias are due to strain caused by compensating for his right arm and back (December 1999 substantive appeal, September 2008 claim to reopen, June 2011 substantive appeal) and 2) evidence of additional hernias (private treatment records showing surgical repair of recurrent symptomatic right inguinal hernia in February 2002; February 2005 VA treatment record showing umbilical hernia repair).

This evidence is "new" as it has not been previously submitted to agency decisionmakers.  However, the Board finds it is not material as it puts forth no argument that was not before RO in January 1999.  Specifically, the evidence of new hernias establishes only that the Veteran has post-service hernias, just as he did at the prior final denial.  The Veteran's lay assertions that his hernias are secondary to his right shoulder and back (caused by strain when pain limits the use of his right arm and back in lifting) are the same theory raised in January 1999.  Therefore it is cumulative and redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  

Based on the foregoing, the Board concludes that the evidence submitted since the February 1999 rating action is not new and material and does not serve to reopen the appellant's service connection claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

D.  Headaches (also claimed as dizziness, vertigo, and labyrinthitis)

The April 2005 Board decision that reopened and denied service connection for labyrinthitis, to include dizziness and headaches, is final.  38 U.S.C.A. §§ 7103(a); 38 C.F.R. § 20.1100.  

New evidence may raise a reasonable possibility of substantiating the claim if it triggers the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  Here, the Veteran contends that his headaches (also claimed as dizziness, vertigo, and labyrinthitis) are the result of a head injury incurred in the 1968 in-service MVA.  This theory of entitlement has not yet been developed or adjudicated.

Evidence submitted since the final decision includes a March 2006 VA treatment that states that the Veteran "has headaches from head injuries suffered in 1968 in a jeep accident."  This treatment record was not previously submitted to agency decisionmakers and raises a reasonable possibility of substantiating the claim and is therefore new and material.  Shade, 24 Vet. App. at 118.  It also triggers the duty to assist in consideration of an alternative theory of entitlement.  The Board reopens the Veteran's claim of entitlement to service connection for headaches (also claimed as dizziness, vertigo, and labyrinthitis) for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

Subject to the law and regulations governing payment of monetary benefits, restoration of a separate evaluation of 10 percent for arthritis of the right shoulder, effective May 31, 2009, is granted.

Subject to the law and regulations governing payment of monetary benefits, restoration of a separate evaluation of 0 percent for torn right rotator cuff, effective May 31, 2009, is granted.

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of service connection for a low back condition has been presented; to this extent, the appeal is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for hernias and the appeal is denied.

New and material evidence to reopen a claim of service connection for headaches (also claimed as dizziness, vertigo, and labyrinthitis) has been presented; to this extent, the appeal is granted.


REMAND

Reopened claims

Reopening the service connection claims does not end those inquiries.  Rather, the claims must now be considered on the merits.  For the reasons that follow, the Board finds that the claims must be remanded.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The new and material evidence indicates that the Veteran's current low back disability (diagnosed as DDD and DJD) of the lumbar spine may be associated with his 1968 MVA in service.  The only VA examination report addressing the back, dated in May 2007, contains no relevant medical opinion.  Accordingly, the Board finds a medical examination is necessary to address whether his current low back disability is related to service.  

Similarly, the new and material evidence indicates that the Veteran's current headaches (also claimed as dizziness, vertigo, and labyrinthitis) may be associated with his 1968 MVA in service, and STRs show that the Veteran's head was injured in that accident.  No medical opinion has been obtained to address this theory of entitlement.  Accordingly, the Board finds a medical examination is necessary to address whether his current headaches (also claimed as dizziness, vertigo, and labyrinthitis) are related to service.

The evidence also indicates that the Veteran's current depression and anxiety may be related to his service-connected right shoulder disability.  No medical opinion has been obtained to address this theory of entitlement.  Accordingly, the Board finds a medical examination is necessary to address whether his acquired psychiatric disorder is related to his service-connected right shoulder disability.

Moreover, the Veteran has identified outstanding VA treatment records relevant to treatment for his back.  Specifically, he stated in a September 2008 submission that he was treated for his back 1) in 1970 and 1971 at VA Hospitals on Taylor Street in Chicago and at Hines in Maywood, Illinois, 2) at VA Hospitals in Memphis in 1985.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); thus on remand these should be sought.  Finally, the most recent VA treatment records in the claims file are dated in 
May 2009.  In a February 2010 statement, the Veteran reported that he had been treated at the Nashville VA Medical Center (VAMC) from 1998 "to this current day."  Therefore, on remand, relevant VA treatment records from the Nashville VAMC dated after May 2009 to the present should be obtained.  

TDIU

In light of the remand of the Veteran's service connection claims, however, the Board finds that the Veteran's TDIU is intertwined with the adjudication of those issues.  As such, this issue must likewise be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, physically or electronically, from 

a)  the Nashville VAMC dated after May 2009 to the present that are relevant to the Veteran's acquired psychiatric disorder, low back disability, headaches, dizziness, vertigo, or labyrinthitis.

b)  Memphis VA Hospitals dated in 1985 relevant to low back disability.

c)  VA Hospitals on Taylor Street in Chicago and at Hines in Maywood, Illinois dated from 1970 to 1971 relevant to low back disability.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of psychiatric symptoms, low back symptoms, headaches, dizziness, vertigo, or labyrinthitis during or since service and the impact of his service-connected disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  After completing this development, schedule the Veteran for an appropriate examination to address the etiology of his low back disability.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner to answer the following questions.

a)  Identify all current low back disabilities found to be present.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to or had its onset in service, to include the 1968 Jeep accident.  

The rationale for all opinions expressed should be set forth in a legible report.

4.  Schedule the Veteran for an appropriate examination to address the etiology and/or onset of his headaches (also claimed as dizziness, vertigo, and labyrinthitis).  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner to:

a)  Identify all current neurological disabilities found to be present since service, including any headaches, dizziness, vertigo, and/or labyrinthitis.  A diagnosis of traumatic brain injury must be ruled in or excluded.

b)  State whether it is at least as likely as not that the Veteran's headaches, dizziness, vertigo, and/or labyrinthitis is related to or had its onset in service, to include the 1968 Jeep accident.  

The rationale for all opinions expressed should be set forth in a legible report.

5.  Schedule the Veteran for an appropriate examination to address the etiology and/or onset of his acquired psychiatric disorder, including as secondary to service-connected right shoulder disability.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner to:

a)  Identify all current psychiatric disabilities found to be present.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service.  

ii.  was caused or aggravated, at least in part, by his service-connected right shoulder disability.

The rationale for all opinions expressed should be set forth in a legible report.

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (right shoulder join separation with arthritis and torn rotator cuff, tinnitus, bilateral hearing loss, and residuals of left ear laceration), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

The examiner should take into consideration the Veteran's level of education, special training, and previous work experience. The examiner should describe what type of employment activities would be limited by his service-connected disabilities.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

7.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


